     Case: 1:20-cv-00045-WAL-GWC Document #: 7 Filed: 09/02/20 Page 1 of 2



                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

Gilbert M. Defrietas

                 Plaintiffs                   Civil Number 1:20-cv-045
v.
                                              ACTION FOR DAMAGES
Hess Corporation, Hess Oil Virgin Islands
Corporation, Lockheed Martin Corp. and        JURY TRIAL DEMANDED
Glencore Ltd.

                 Defendants

                                    NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that KEVIN A. RAMES, ESQ., of the LAW OFFICE OF K.

A. RAMES, P.C., hereby notices his appearance as counsel of record for the Defendant,

Lockheed Martin Corporation, in the captioned cause. It is requested that copies of all pleadings

filed with the Court by any party in this matter be served upon the undersigned at the email and

physical addresses set out below.


September 2, 2020                                Respectfully Submitted,



                                                 Kevin A. Rames, Esq.
                                                 V.I. Bar Number 193
                                                 Law Offices of K.A. Rames, P.C.
                                                 2111 Company Street, Suite 3
                                                 Christiansted, VI 00820
                                                 Telephone: (340) 773-7284
                                                 Facsimile: (340) 773-7282
                                                 kevin.rames@rameslaw.com
     Case: 1:20-cv-00045-WAL-GWC Document #: 7 Filed: 09/02/20 Page 2 of 2
Defrietas v. Hess Oil Corp., et. al
Notice of Appearnce
Civil Number 1:20-cv-045
Page 2

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd of September, 2020, I caused a true and correct
copy of the foregoing Notice of Appearance to be served via email on the following counsel of
record:

Korey A. Nelson, Esq.                               J. Russell B. Pate, Esq.
H. Rick Yelton, Esq.                                THE PATE LAW FIRM
BURNS CHAREST LLP                                   P.O. Box 890
365 Canal Street, Suite 1170                        St. Thomas, USVI 00804
New Orleans, LA 70130                               Telephone: (340) 777-7283
Telephone: (504) 799-2845                           pate@sunlawvi.com
knelson@burnscharest.com

Carl A. Beckstedt III, Esq.
Beckstedt & Kuczynski LLP
2162 Church Street
Christiansted, VI 00820-4604
carl@beckstedtlaw.com




                                                      Kevin A. Rames, Esq.
                                                      .




                                                2
